DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/25/2022. The examiner acknowledges the amendments to claims 12-13, 16, and 25. Claims 1-11, 15, 26-28, and 30-32 are cancelled. Claims 33-35 are new. Claims 12-14, 16-25, 29, and 33-35 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 8, filed 01/25/2022, with respect to the USC 112(a) rejections of claims 12-14, 16-25, and 29 have been fully considered and are persuasive.  The USC 112(a) rejections of claims 12-14, 16-25, and 29 have been withdrawn. 

Allowable Subject Matter
Claim 12-14, 16-25, 29, and 33-35 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 12 and 33 are allowed because they comprise allowable subject matter comprising at least one jaw member including a sensor configured to determine a cross-sectional diameter of a tissue grasped between the sealing surfaces by measuring an impedance across the tissue grasped between the sealing surfaces.

Claims 13-14, 16-25, 29, and 34-35 are allowed for depending from the allowable subject matter of claims 12 and 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791